United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1956
                                   ___________

Charles L. Burgett,                  *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Western District of Missouri.
John W. Snow, Secretary, Department *
of the Treasury,                     *      [UNPUBLISEHD]
                                     *
             Appellee.               *
                                ___________

                             Submitted: April 7, 2006
                                Filed: April 17, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Charles L. Burgett, an African-American, appeals the district court’s1 adverse
grant of summary judgment in his employment-discrimination action against the
Secretary of the United States Department of the Treasury (Department). Having
conducted de novo review of the record, we affirm. See Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (standard of review).



      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       We agree with the district court that (1) Burgett did not show that the
Department’s legitimate, nondiscriminatory reason for not selecting him for a 1996
lead-tax-examining position was pretextual, see Reeves v. Sanderson Plumbing
Prods., Inc., 530 U.S. 133, 143 (2000) (ultimate burden of persuading court that
defendant intentionally discriminated always remains on plaintiff); (2) he failed to
establish a prima facie case of race or gender discrimination or retaliation related to
a December 1996 disciplinary memorandum, see Turner v. Gonzales, 421 F.3d 688,
694 (8th Cir. 2005) (gender); Zhuang v. Datacard Corp., 414 F.3d 849, 856 (8th Cir.
2005) (retaliation); Cherry v. Ritenour Sch. Dist., 361 F.3d 474, 478 (8th Cir. 2004)
(race); and (3) he did not create any trialworthy issues as to whether the Department’s
reasons for his three-day and fourteen-day suspensions in 1997 were pretextual, see
Phillips v. Union Pac. R.R. Co., 216 F.3d 703, 706 (8th Cir. 2000) (evidence of
disparate treatment can support finding of pretext, but plaintiff and party alleged to
have received more favorable treatment must be similarly situated in all relevant
respects); cf. Putnam v. Unity Health Sys., 348 F.3d 732, 736 (8th Cir. 2003) (this
court has repeatedly held that insubordination is legitimate reason for termination).2

       We also conclude the district court did not abuse its discretion in allowing the
Department to file its summary judgment exhibits one day late. See Griffin v. Super
Valu, 218 F.3d 869, 870 (8th Cir. 2000) (absent abuse of discretion, this court will
not interfere with district court’s docket management).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
      Burgett has abandoned his claims related to the other incidents alleged in his
complaint by not addressing them in his brief. See Meyers v. Starke, 420 F.3d 738,
742-43 (8th Cir. 2005).

                                         -2-